United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, SPRING HILL
STATION, Brooksville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dean T. Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1408
Issued: November 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 2, 2007 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated September 13 and November 22, 2006 which denied his
emotional condition claim and a February 26, 2007 decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to factors of his
federal employment; and (2) whether the Office properly refused to reopen his claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 24, 2005 appellant, then a 44-year-old city carrier, filed a Form CA-2,
occupational disease claim, alleging that numerous attacks by employing establishment

management caused severe stress, depression and anxiety. He was first aware of his condition
on April 11, 2005 and its relationship to his employment on May 19, 2005 and stopped work on
May 7, 2005. In support of his claim, appellant submitted a diary documenting 78 alleged
incidents that occurred from September 23, 2002 to March 14, 2005 and included allegations
involving seven supervisors: Chris Fox, Mike Fernandez, James Brooks, Shawn Waldron,
Victor Cruz, Rick Hughes and Bob Curran. He alleged that they acted improperly in denying
overtime dating from September 2002 to December 2004, in following him on his route, giving
him a number of investigative interviews and official discussions, issuing several letters of
warning and write-ups, posting medical documentation on May 9, 2003 and March 5, 2005,
placing appellant on absent without leave, forcing him to work off his route and to work an
overburdened route, not giving appellant the route of his choice, issuing letters of debt and
withholding monies from his paycheck without notice, denying leave under the Family Medical
Leave Act and denying official time to see his union steward, requesting medical documentation,
refusing to give him proper forms and giving appellant a 7-day paper suspension on
March 14, 2005. He also alleged that he was yelled at on the workroom floor by Mr. Fernandez
on September 3, 2003 and by Mr. Brooks on January 9, 2004. He alleged a pattern of
harassment and submitted documents regarding these allegations including grievances and
settlements, leave requests, time sheets and employing establishment and union statements,
correspondence and memoranda including investigative reports and disciplinary actions.
In treatment notes dated April 11 and 25, 2005, Dr. Walter E. Afield, a Board-certified
psychiatrist, diagnosed gastroesophageal reflux disease by history, with depression and anxiety
incidental to severe stress. On May 16, 2005 a seven-day suspension was rescinded.
By letter dated June 14, 2005, the Office informed appellant of the evidence needed to
support his claim. In a letter of controversion received by the Office on June 27, 2005, Ed
Curran, manager of the Spring Hill Station, stated that appellant had a poor attitude and had been
difficult to work with and made it difficult to keep open communication, seeking union
representation two to three times weekly. Mr. Curran noted that appellant failed to cooperate
with investigative interviews, used stone-walling tactics and had been the subject of numerous
instructions, discussions and corrective actions. He recognized that the station had a staff
shortage but stated that appellant routinely failed to meet scheduled leave and return times and
tended to blame others for any problems.
By decision dated October 25, 2005, the Office found that appellant had not sustained an
injury in the performance of duty.
On October 31, 2005 appellant requested a review of the written record. In a
February 17, 2006 statement, Bob Carleton, postmaster, stated that appellant required too much
time to deliver his route due to poor work habits and that he had behavioral issues. Repeated
attempts were made to address and correct his shortcomings but, that appellant had not been
receptive to any criticism. He noted that appellant had received investigative interviews and
disciplinary action prior to April 2, 2003. Mr. Carleton countered each of appellant’s 78
allegations, noting that because of his poor performance actual street observations were required,
that employees were required to provide medical documentation, that appellant made abnormal,
frequent requests for union representation and was uncooperative during investigative
interviews. Appellant’s interviews would require two to three hours while other employees

2

would merely last 15 minutes. Regarding appellant’s choice of route, Mr. Carleton stated that he
could not perform the route without assistance to complete the route and, therefore, it was
management’s decision to move him to a route with which he was familiar. Mr. Carleton noted
that the employing establishment improperly paid appellant too much money. However, when
this was corrected in his next paycheck appellant insisted on receiving a demand letter and then
repaying the overpayment. Mr. Carleton included charts demonstrating appellant’s work
performance and stated that appellant’s complaints were usually worked out with the union but
that his desire was to create turmoil and hardship for management. In letters dated March 12,
2006, appellant’s union representatives, Michael B. Waldron and Steve Halkias and his
representative, Dean T. Albrecht, disagreed with Mr. Carleton’s response.
By decision dated March 24, 2006, an Office hearing representative found that
appellant’s allegations of verbal abuse was not compensable but found that the employing
establishment improperly withheld monies from appellant’s pay because it did not give him
prerecoupment notice. The hearing representative, however, denied the claim on the grounds
that the medical evidence did not establish that appellant’s emotional condition was caused by
this compensable factor of employment.
On June 18, 2006 appellant, through his representative, requested reconsideration. He
stated that two factors had been established, verbal abuse and withholding monies and submitted
various notes regarding labor management meetings. In a May 20, 2006 report, Dr. Afield
opined that a threat made to appellant and yelling by his supervisor caused his emotional
condition.
In a September 13, 2006 letter, the Office denied modification of the March 24, 2006
decision. The Office, however, misidentified the accepted factor of employment, stating that the
alleged verbal incident of September 3, 2003 constituted a compensable factor.
On October 2, 2006 appellant’s representative requested reconsideration and submitted
an August 25, 2006 arbitration decision finding that a February 19, 2005 letter of warning was to
be removed from appellant’s personnel folder. In an October 10, 2006 letter, he alleged that two
factors of employment had been established and that the August 25, 2006 arbitration decision
established error and abuse. He submitted a September 27, 2006 arbitration award finding that
management was aware of appellant’s protected grievance activity and demonstrated union
animus and open hostility to appellant’s union activities. It was noted that Mr. Curran
improperly escorted appellant from the building on April 27, 2005, one day after a grievance
meeting on April 26, 2005. The arbitrator found that the February 19, 2005 letter of warning was
issued improperly because it was not based on appellant’s poor performance. The letter of
warning and a March 15, 2005 suspension were issued within months of proven anti-union
activity at the employing establishment. The two disciplinary actions and escorting appellant
from the building on April 27, 2005 constituted illegal discrimination and retaliation.1

1

The decision also discussed events that occurred after the filing of the instant claim. These are not relevant to
the instant claim that pertains to claimed employment factors that occurred from September 23, 2002 to
March 14, 2005.

3

By decision dated November 22, 2006, the Office denied modification of the prior
decisions.
On December 10, 2006 appellant’s representative requested reconsideration and
submitted July 7, 2005 test results from Dr. Afield. In reports dated November 13 and
December 1, 2006 Dr. Afield advised that, when the employing establishment withheld payment
from appellant, it brought back feelings from his early childhood which left him with a great fear
and reaction to conflict with authority figures, intense anger at being deprived of his rightful
earnings without reason and great distress at being treated unfairly. Dr. Afield noted that as a
child appellant had to work to support his family and the withholding of his pay caused a
resurgence of depression and post-traumatic stress symptomatology. This was further
exacerbated by altercations with management when he was verbally attacked. Dr. Afield also
opined that the events outlined in the September 27, 2006 arbitration decision also contributed to
appellant’s emotional condition.
In a February 26, 2006 decision, the Office denied appellant’s reconsideration request
finding Dr. Afield’s reports cumulative.
LEGAL PRECEDENT -- ISSUE 1
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or stress-related disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his stress-related condition.2
In emotional condition claims, the Board has held that, when working conditions are
alleged as factors in causing a condition or disability, the Office, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed
compensable factors of employment and are to be considered by a physician, when providing an
opinion on causal relationship and which working conditions are not deemed factors of
employment and may not be considered. If a claimant does implicate a factor of employment,
the Office should then determine whether the evidence of record substantiates that factor. When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, the Office must base its decision on an analysis of the medical
evidence.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
2

Leslie C. Moore, 52 ECAB 132 (2000).

3

Lori A. Facey, 55 ECAB 217 (2004).

4

28 ECAB 125 (1976).

4

compensable emotional condition arising under the Act. There are situations where an injury or
illness has some connection with the employment but nevertheless does not come within
coverage under the Act.5 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.6 A claimant must support his or
her allegations with probative and reliable evidence. Personal perceptions alone are insufficient
to establish an employment-related emotional condition.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.8 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
administrative or personnel responsibilities, such action will be considered a compensable
employment factor.9
For harassment or discrimination to give rise to a compensable disability, there must be
evidence introduced which establishes that the acts alleged or implicated by the employee did, in
fact, occur. Mere perceptions of harassment or discrimination are not compensable under the
Act. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred. A claimant must establish a factual basis
for his or her allegations that the harassment occurred with probative and reliable evidence.10
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision. The evidence of record
establishes error on the part of the employing establishment by withholding monies from
appellant’s pay without proper notice. This constitutes a compensable factor of employment.
The Board also finds that the employing establishment violated appellant’s privacy by posting
his medical documentation on May 9, 2003 and March 5, 2005. This constitutes a compensable
employment factor.
The majority of appellant’s other contentions, that the employing establishment engaged
in improper disciplinary actions, mishandled his overtime, improperly followed him on his route,
did not give him the route of his choice and required him to provide medical documentation for
5

See Robert W. Johns, 51 ECAB 137 (1999).

6

Lillian Cutler, supra note 4.

7

Roger Williams, 52 ECAB 468 (2001).

8

Charles D. Edwards, 55 ECAB 258 (2004).

9

Kim Nguyen, 53 ECAB 127 (2001).

10

James E. Norris, 52 ECAB 93 (2000).

5

leave, are administrative matters, which absent error or abuse, do not arise within the
performance of duty.11 Reactions to disciplinary matters, such as letters of warning or
suspensions are not compensable unless it is established that the employing establishment acted
abusively in such capacity.12 Similarly, actions of the employing establishment in matters
involving the use of leave are not considered compensable factors of employment as they too are
administrative functions of the employer and not duties of the employee. Approving or denying
a leave request is an administrative function of the employing establishment,13 as is assigning
and monitoring work.14 The denial by an employing establishment of a request for a different job
constitutes an employee’s desire to work in a different position.15 The Board finds that appellant
has not established that these administrative or personnel matters, which are unrelated to his
regular or specially assigned work duties, fall within coverage of the Act as there is no evidence
to show that the employing establishment committed error or abuse regarding these matters.16
While appellant submitted copies of numerous grievances and of their resolutions regarding
these matters, in assessing the evidence, the Board has held that grievances by themselves do not
establish that workplace harassment or unfair treatment occurred.17 In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.18 The settlements in this case consisted of dispute
resolutions without findings of fault. The Board notes that the determination of an employee’s
rights or remedies under other statutory authority does not establish entitlement to benefits under
the Act.19
Appellant also failed to establish that the two claimed events of verbal abuse are
compensable. While the Board has recognized the compensability of verbal abuse in certain
circumstances, this does not imply that every statement uttered in the workplace will give rise to
compensability.20 Appellant’s allegation that he was yelled at by Mr. Fernandez on September 3,
2003 and Mr. Brooks on January 9, 2004 do not rise to the level of verbal abuse contemplated by
the Act. Both Mr. Curran and Mr. Carleton explained that management’s responses to
appellant’s actions were based on his poor performance. The Board finds that the fact that
Mr. Fernandez and Mr. Brooks raised their voices in response to appellant’s actions do not

11

Kim Nguyen, supra note 9.

12

See Joe M. Hagewood, 56 ECAB ____ (Docket No. 04-1290, issued April 26, 2005).

13

See David C. Lindsey, Jr., 56 ECAB ____ (Docket No. 04-1828, issued January 19, 2005).

14

Beverly R. Jones, 55 ECAB 411 (2004).

15

Ernest J. Malagrida, 51 ECAB 287 (2000).

16

Charles D. Edwards, supra note 8.

17

Michael E. Deas, 53 ECAB 208 (2001).

18

Lori A. Facey, supra note 3.

19

Dianna L. Smith, 56 ECAB ____ (Docket No. 04-2256, issued May 6, 2005).

20

Michael E. Deas, supra note 17.

6

warrant a finding of verbal abuse. These two incidents do not constitute compensable factors of
employment.21
The Board, will remand the case to the Office to make factual findings regarding
appellant’s allegations regarding overwork and to consider the September 27, 2006 arbitration
award. Mr. Carleton acknowledged that the employing establishment was short-handed and the
September 27, 2006 decision is relevant to the issue of whether appellant was harassed by
management. When working conditions are alleged as factors in causing a condition or
disability, the Office, as part of its adjudicatory function, must make findings of fact regarding
which working conditions are deemed compensable factors of employment.22 It has not done so
regarding these two implicated factors. On remand the Office should make findings of fact
regarding these two implicated employment factors as to whether they are compensable under
the Act and, if so, consider the additional factors, if any, with the two factors found in this case
and then base its decision on a review of the medical evidence.23
After such further development as it deems necessary, the Office shall issue an
appropriate decision
CONCLUSION
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an emotional condition in the performance of duty causally related to factors of his
federal employment. In view of the Board’s disposition of the first issue, the question of whether
the Office properly denied merit review by its April 3, 2007 decision is moot.

21

See Joe M. Hagewood, supra note 12.

22

Lori A. Facey, supra note 3.

23

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 22 and September 13, 2006 be vacated and the case
remanded to the Office for proceedings consistent with this opinion of the Board.
Issued: November 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

